DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 06/22/2022. Claims 1-26 are currently pending with claims 3, 5-6, 8, 17-18 and 22 withdrawn and 2 and 7 canceled by the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Election/Restrictions
Newly submitted claims 15 and 25-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant elected to species V, FIGS. 26-27 in applicant arguments received 09/14/2021; claim 15 is drawn to FIG. 5, claim 25 is drawn to FIG. 16 and claim 26 is drawn to FIG. 5, which are not the applicant elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15 and 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent on cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on a cancelled claim 2, which renders the claim indefinite because the examiner is unable to determine which mining machine the claim is dependent upon.  In order to advance prosecution of the application, the office will interpret claim 4 as dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teja (US Patent 4275902).

Regarding claim 13, Teja discloses a mining machine (machine of Fig. 1) comprising: 
a base (20-Fig. 13) having two drive tracks (26 and 27 of Fig. 13) configured to rest on a ground surface (Fig. 1, crawlers 26 and 27 are on the ground); 
a carbody (Fig. 13, the top side of assembly 20) that extends between the two drive tracks (Fig. 13, top side of assembly 20 extends between crawlers 26 and 27), wherein the carbody includes a turntable (30-Fig. 13), wherein the turntable is coupled to a frame (10-Fig. 13), and defines an axis of rotation of the frame relative to the two drive tracks (Fig. 1, centerline defines an axis of rotation of the frame relative to the crawler tracks); 
a boom (Fig. 1, assemble between frame 10 and bucket 70) coupled to the frame (Fig. 1); 
a dipper (70-Fig. 1) coupled to the boom, wherein the frame, the boom, and the dipper are configured to rotate about the axis of rotation (Fig. 1, the boom and bucket 70 rotate with frame 10 about the centerline of bearing 30), wherein the rotation of the dipper about the axis of rotation defines a swing profile of the dipper (Fig. 1, rotation of bucket 70 about the centerline of assembly 30 would constitute a swing profile); 
a stabilizer appendage (120-Fig. 1) coupled to the carbody (Fig. 1, member 120 is coupled to frame 20) and extending forwardly from the carbody and toward the dipper (Fig. 1, member 120 extends from frame 20 towards bucket 70) when the dipper is in a fully tucked position and contacting the ground surface (Fig. 1, the boom assemble can move the bucket 70 towards frame 20 and contact the ground surface), wherein the stabilizer appendage is configured to contact the ground surface at a location behind the dipper (Fig. 1, member 120 is in between frame 20 and bucket 70) and provide stabilizing support during a digging operation (Fig. 1, “R” is the reaction force against member 120 under load and supported on the ground; Abstract, bracing action, interpreted as providing stabilizing support); and 
wherein the two drive tracks and the stabilizer appendage are positioned relative to the dipper (Fig. 1, bucket 70 is free to be placed relative to member 120 and the frame 20) such that the swing profile is uninterrupted by the drive tracks and the stabilizer appendage when the dipper is in the fully tucked position and is rotating about the axis of rotation (Fig. 1, bucket 70 is positioned, such that bucket 70 can be rotated about the centerline of assembly 30 without contacting the member 120 or the crawlers 26 and 27), wherein the shape and size and height of both the drive tracks and the stabilizer appendage are such that dipper remains spaced from and does not physically contact the drive tracks or the stabilizer appendage when rotating about the axis of rotation in the swing profile (Fig. 1, the dimensions of frame 20, crawlers 26 and 27 and member 120 allow bucket 70 to be positioned, such that bucket 70 can be rotated about the centerline of assembly 30 without contacting the member 120 or the crawlers 26 and 27).

Regarding Claim 16, Teja discloses an actuator (196-Fig. 19) coupled to the stabilizer appendage to move the stabilizer appendage between a first position and a second position (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Regarding Claim 19, Teja discloses a mining machine (the machine of Fig. 1) comprising: 
a base (20-Fig. 13) having two drive tracks (26 and 27 of Fig.13) configured to rest on a ground surface and to move the mining machine along a first direction (Fig. 1, crawlers 26 and 27 are resting on the ground and the crawlers move the mining machine in a first direction); 
a carbody (Fig. 13, the top side of assembly 20) that extends between the two drive tracks (Fig. 13, assembly 20 extends between crawlers 26 and 27), wherein the carbody includes a turntable (30-Fig. 13), wherein the turntable is coupled to a frame (10-Fig. 13), and defines an axis of rotation of the frame relative to the two drive tracks (Fig. 1, centerline defines an axis of rotation of the frame relative to the crawler tracks); and 
a stabilizer appendage (120-Fig. 1) coupled to the carbody (Fig. 1, member 120 is coupled to assembly 20), wherein the stabilizer appendage extends forward from the carbody along the first direction (Fig. 1, member 120 is forward of assembly 20 and crawlers 26 and 27) and is configured to contact the ground surface and provide stabilizing support during a digging operation (Fig. 1, “R” is the reaction force against member 120 under load and supported on the ground); 
wherein the drive tracks and carbody define a square outer profile when viewed along a direction perpendicular to the first direction and parallel to the axis of rotation (the interpretation of Figs. 17-18, would produce a top view of the mining machine of Fig. 1 having a square outer profile defined by the crawlers and frame of the mining machine), wherein an outer lateral portion of one of the two drive tracks defines a first side of the square outer profile, and wherein an outer lateral portion of the other of the two drive tracks defines a second, opposite side of the square outer (the interpretation of Figs. 17-18, would produce a top view of the mining machine of Fig. 1 having a square outer profile defined by the crawlers and frame of the mining machine).

Regarding Claim 21, Teja discloses an actuator (196-Fig. 19) coupled to the stabilizer appendage to move the stabilizer appendage between a first position and a second position (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teja (US Patent 4275902), and further in view of Taylor (US Pub 20120101693).

Regarding Claim 14, Teja discloses wherein the two drive tracks are configured to move the mining machine along a first direction (Fig. 1, crawlers would move the machine forward on the ground surface), wherein the drive tracks each have a length along the first direction between a front end of the drive track and a rear end of the drive track (Fig. 1, crawlers have a length front and rear end of the crawlers), and wherein the stabilizer appendage extends forward farther than the front ends of the drive tracks along the first direction (Fig. 1, member 120 extends forward from frame 20).
However, Teja is silent regarding wherein the axis of rotation is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks.
 Taylor teaches wherein the axis of rotation (Fig. 4, unreferenced vertical dash centerline through the turntable) is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks (Fig. 4, unreferenced vertical dash centerline through the turntable is offset to the front end the drive tracks).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the centerline of rotation as disclosed by Teja, to have incorporated rotational axis being shifted forward towards the front end of the drive tracks, so to allow the dipper to be placed in a tucked position against machinery deck and boom the without impacting the front end of the drive tracks during rotation of the dipper about the axis of rotation.

Regarding Claim 20, Teja discloses wherein the drive tracks each have a length along the first direction between a front end of the drive track and a rear end of the drive track (Fig. 1, crawlers have a length front and rear end of the crawlers).
However, Teja is silent regarding wherein the axis of rotation is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks.
 Taylor teaches wherein the axis of rotation (Fig. 4, unreferenced vertical dash centerline through the turntable) is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks (Fig. 4, unreferenced vertical dash centerline through the turntable is offset to the front end the drive tracks).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the centerline of rotation as disclosed by Teja, to have incorporated rotational axis being shifted forward towards the front end of the drive tracks, so to allow the dipper to be placed in a tucked position against machinery deck and boom the without impacting the front end of the drive tracks during rotation of the dipper about the axis of rotation.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 9-12 and 23-24 are allowed.
Claim 1 recites wherein the stabilizer appendage includes two link arms and a support element that extends between the two link arms and wherein the plate is further configured to swivel about a bearing that is coupled to the two link arms. 
The prior art of record, either singularly or in combination of, fails the anticipate a stabilizer appendage comprising link arms, plate and a bearing orientation as claimed in claim 1.
Claim 9-12 and 23-24 is dependent claim of Claim 1.

Response to Arguments
Examiner agrees with applicant’s arguments regarding Claims 1 as indicated under allowable subject material, additionally all dependent claims are also allowable except for the rejection of claim 4.
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments to the 102 rejection of claim 19 (pages 9-12):
That Teja does not disclose the claimed profile of claim 19, the examiner disagrees because the front and side views of the mining machine of Teja do not illustrate bent or deformed tracks, as such, a top view of the mining machine of Teja would be similar to applicant’s fig. 6, with the crawlers defining the side profile and the stabilizing member extending in front of the frame.
Regarding applicant’s arguments to the rejection of claim 13 (pages 16-18):
That Teja does not disclose or suggest the specific arrangement and swing profile recited in claim 13, the examiner disagrees, because specific arrangement of the tracks, boom, dipper and carbody in order to create a swing profile is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim; in this instance, Teja has a frame, bucket, crawlers and boom assemble which is capable of placing the bucket in a position to swing freely about the bearing assemble without contacting the mining machine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/12/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731